Exhibit 10.3 FIFTH AMENDMENT TO RISK SHARING AGREEMENT This FIFTH AMENDMENT TO RISK SHARING AGREEMENT (this “Amendment”) is made and entered into effective as of March 17, 2015, by and between ITT EDUCATIONAL SERVICES, INC., a Delaware corporation, on behalf of itself and its Affiliates and subsidiaries (“ITT ESI”), and STUDENT CU CONNECT CUSO, LLC, a Delaware limited liability company operating as a credit union service organization (the “CUSO”). RECITALS The following recitals are a material part of this Amendment: A.ITT ESI and the CUSO (together, the “Parties”) are parties to that certain Risk Sharing Agreement entered into as of February 20, 2009, and subsequently amended on January 13, 2011, March 30, 2011, May 18, 2012, and November 6, 2014 (the latter, the “Fourth Amendment” and, collectively with the foregoing, the “Agreement”). B.Capitalized terms used in this Amendment and not otherwise defined herein shall have the meanings provided in the Agreement and Schedule A thereto. C.The Parties have agreed to amend certain provisions of the Agreement in certain respects, subject to and conditioned upon the payment to the CUSO by ITT ESI of the Discharge Amount (as defined in Section 4 of this Amendment). D.In connection with the foregoing, the Parties desire to amend the Agreement as set forth in this Amendment. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual promises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby jointly acknowledged, the parties hereto agree as follows: 1.Subject to and conditioned upon payment of the Discharge Amount to the CUSO by ITT ESI as provided in Section 4 of this Amendment, Section 7.2(b)(1)(a) of the Agreement is hereby amended to read in its entirety as follows: a. Debt Service Ratio. A debt service ratio that is equal to or greater than 1.2 to 1, defined as earnings before interest, income taxes, depreciation and amortization divided by the current portion of long-term debt plus interest expense; provided, however, that for each of the ITT ESI fiscal quarters ending June 30, 2013 through March 31, 2015 (the “Debt Service Ratio Suspension Period”), compliance with this debt service ratio covenant is not required, and the failure to comply with this debt service ratio covenant during the Debt Service Ratio Suspension Period shall not require an increase in Collateralization Percentage pursuant to Section 6.3 of the Agreement; 2.Subject to and conditioned upon payment of the Discharge Amount to the CUSO by ITT ESI as provided in Section 4 of this Amendment, Section 7.2(b)(1)(c) of the Agreement is hereby amended to read in its entirety as follows: c. Current Ratio. A current ratio, defined as the “Total Current Assets” as reported on ITT ESI’s consolidated balance sheet contained in its Forms 10-Q and 10-K filed with the SEC and any cash or securities pledged as Collateral under this Agreement, divided by the “Total Current Liabilities” as reported on ITT ESI’s consolidated balance sheet contained in its Forms 10-Q and 10-K filed with the SEC, of ITT ESI, equal to or greater than: (i)0.75 to 1 as of June30, 2012 and September30, 2012; and (ii)1 to 1 as of December31, 2012 and every measurement period thereafter; provided, however, that as of the end of each of the ITT ESI fiscal quarters ending June 30, 2013 through December 31, 2015 (the “Current Ratio Suspension Period”), compliance with this current ratio covenant is not required, and the failure to comply with this current ratio covenant during the Current Ratio Suspension Period shall not require an increase in Collateralization Percentage pursuant to Section 6.3 of the Agreement. This calculation excludes all unsecured and uncollateralized related-party receivables and payables. 3.Section 7.2(b) of the Agreement is hereby amended by adding the following at the end of Section 7.2(b) as a new subsection 7.2(b)(4): (4)Effects of CUSO Consolidation.Notwithstanding anything contained in or that may be implied from this Agreement to the contrary, for any fiscal quarter end in which the CUSO or any asset owned or managed by the CUSO is consolidated in ITT ESI’s financial statements (“CUSO Consolidation”), the financial covenant and persistence percentage provisions of Sections 7.2(b)(1) and 7.2(b)(2), and the corresponding compliance certificate requirement of Section 7.2(b)(3), shall be based on the relevant quarterly and annual reports filed by ITT ESI with the SEC, but excluding the effects of any CUSO Consolidation. 4.On or before March 19, 2015, ITT ESI shall pay to the CUSO by wire transfer in immediately available funds the sum of $2,709,017.76 (the “Discharge Amount”), which payment in full shall discharge, pursuant to Section 3.6 of the Agreement, all of ITT ESI’s obligations under Article III of the Agreement with respect to those Loans set forth on Exhibit A to this Amendment to the extent and as provided in Section 3.6 of the Agreement.If ITT ESI fails to pay to the CUSO the Discharge Amount on or before March 19, 2015 in full as provided in this Section, no discharge of obligations with respect to the Loans set forth on Exhibit A shall occur, no amendments to the Agreement set forth in this Amendment shall become effective, and this Amendment shall terminate and be of no force or effect whatsoever. 5.For the avoidance of confusion, the Parties acknowledge and agree that, following payment of the Discharge Amount in accordance with Section 4 of this Amendment, the Parties’ respective rights and obligations under the Agreement with respect to those Loans set forth on Exhibit A to this Amendment shall continue in full force and effect to the same extent and in the same manner as other Loans discharged pursuant to Section 3.6 of the Agreement. 2 6.Notwithstanding anything contained in or that may be implied from the Program Documents or this Amendment to the contrary, the Parties agree that any ITT ESI financial statements for periods ending prior to the date of this Amendment that are required to be delivered to the CUSO pursuant to the Program Documents but have not been delivered as of the date hereof (collectively, “Outstanding ITT ESI Financial Statements”) shall be delivered to the CUSO on or before May 31, 2015. Further, the deadline for delivery to ITT ESI of any CUSO financial statements, audited or nonaudited, that would otherwise be required to be delivered to ITT ESI pursuant to the Program Documents on or before May 31, 2015 shall be extended to the fifteenth (15th) day following delivery to the CUSO of all Outstanding ITT ESI Financial Statements. 7.Except as expressly amended by this Amendment, the remainder of the Agreement is unchanged and remains in full force and effect. 8.This Amendment may be executed in multiple counterparts, each of which shall for all purposes be deemed to be an original and both of which shall together constitute but one and the same instrument. [Signatures appear on the following page] 3 IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by their respective duly authorized officers effective as of the date first above written. ITT EDUCATIONAL SERVICES, INC. By: /s/ Daniel M. Fitzpatrick Name: Daniel M. Fitzpatrick Title: EVP CFO STUDENT CU CONNECT CUSO, LLC By: /s/ Joe Karlin Name: Joe Karlin Title: 3/17/15 [Signature Page to Fifth Amendment to Risk Sharing Agreement.] 4 Exhibit 10.3 EXHIBIT A List of Loans for which ITT ESI obligations are to be discharged, to the extent and as provided in Section 3.6 of the Agreement, by payment of the Discharge Amount as provided in Section 4 of this Amendment. See attached.
